Case 16-18688-mdc            Doc 43      Filed 01/16/19 Entered 01/16/19 13:04:22                     Desc Main
                                         Document     Page 1 of 2



                                 UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 Frederick Dandridge                               Chapter 13
                          Debtor                   Bankruptcy No. 16-18688-MDC

Lakeview Loan Servicing, LLC, or its Successor or
Assignee
                       Movant
               vs.

William C. Miller, Esq, Trustee
Frederick Dandridge
                         Respondents

                              NOTICE OF MOTION, RESPONSE DEADLINE
                                       AND HEARING DATE

 Lakeview Loan Servicing, LLC or its Successor or Assignee, filed a Motion for Relief from the Automatic
 Stay with the court requesting Relief from the automatic stay as to property at 381 E Madison Avenue, Clifton
 Heights, Pennsylvania 19018.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
 consult an attorney.)

         1.       If you do not want the court to grant the relief sought in the motion or if you want the court to
 consider your views on the motion, then on or before January 30, 2019 you or your attorney must do all of the
 following:

                  (a)      file an answer explaining your position at

                           United States Bankruptcy Court
                           For the Eastern District of Pennsylvania
                           Robert N.C. Nix Sr. Federal Courthouse
                           900 Market Street, Suite 202
                           Philadelphia, Pennsylvania 19107

          If you mail your answer to the bankruptcy clerk=s office for filing, you must mail it early enough so
 that it will be received on or before the date stated above; and

                  (b)      mail a copy to the movant=s attorney:

                           Francis T. Tarlecki, Esquire
                           McCabe, Weisberg & Conway, LLC
                           123 S. Broad Street, Suite 1400
                           Philadelphia, PA 19109
                           Phone: 215-790-1010
                           Fax: 215-790-1274

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.
Case 16-18688-mdc           Doc 43      Filed 01/16/19 Entered 01/16/19 13:04:22                   Desc Main
                                        Document     Page 2 of 2


        3.      A hearing on the motion is scheduled to be held before the Honorable Magdeline D. Coleman
on February 12, 2019, at 10:30 a.m. in Courtroom 2, United States Bankruptcy Court, Robert N.C. Nix Sr.
Federal Courthouse, 900 Market Street, Suite 202, Philadelphia, Pennsylvania 19107.

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk=s office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.



Date: January 16, 2019
